SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) August 26, 2011 AMBICOM HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Nevada 333-153402 26-2964607 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 500 Alder Drive Milpitas, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 321-0822 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Item 5.02, Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On August 26, 2011, Kenneth Cheng resigned as the Registrant’s President and as a member of the Registrant’s Board of Directors. SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED THEREUNTO DULY AUTHORIZED. AMBICOM HOLDINGS, INC. Date: August 29, 2011 By: /s/ John Hwang John Hwang Chief Executive Officer
